Citation Nr: 1608722	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for mid and lower back conditions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Veteran had active service from July 2003 to June 2006.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which declined to reopen a previously denied claim of service connection for mid and lower back conditions, and denied the Veteran's claim for an increased rating for right tarsal tunnel syndrome.

In the Veteran's April 2012 substantive appeal the Veteran elected to appeal the issue of entitlement to service connection for mid and lower back conditions.  Therefore, the issue of entitlement to an increased rating for right tarsal tunnel syndrome is not on appeal.

In addition, the Veteran requested a hearing at the RO before a member of the Board.  In September 2015, the Veteran sat for a hearing at the RO in Saint Petersburg, Florida.  A transcript of that hearing is of record.

The Board notes that this claim was initially characterized as a new and material eviden ce claim.  However, the Veteran's active duty treatment records from Landstuhl Regional Medical Center were located and associated with the claims file in August 2009.  These records, specifically those from July 2005 and April 2006,  reflect that the Veteran was treated for a back injury and subsequent mid and lower back conditions during service.  Due to the relevant, newly submitted treatment records that were associated with the claims file following the September 2007 rating decision, the Board must consider the mid and lower back conditions claim on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. § 3.156(c) (2015).

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.

The issue of entitlement to service connection for mid and lower back conditions is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has mid and lower back conditions that began in service.  Specifically, the Veteran contends that while in service, he slipped on ice and injured his back, and has experienced chronic back pain ever since.

In February 2009, an MRI revealed the presence of a herniated lumbar disc.  During a November 2009 follow-up physical examination, the Veteran was diagnosed with herniation of L3 to S1.  The physician stated that the Veteran's "lower back pain is most likely related to old back injury while patient was still in the army."  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Board is unable to grant service connection on the basis of this examination because the physician's assertion is not supported by an adequate rationale.

The Veteran was afforded a VA medical examination in February 2012.  The examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spin (L4-5 and L5-S1), with mild functional limitation.  In rendering a negative opinion with regard to service connection, the examiner reasoned that there were "no objective findings in the Veteran's service medical record to support his report of [in-service] injury in 2004."  However, service medical treatment records dated January 2004 show that the Veteran slipped on ice, fell on his back, and suffered a contusion to his sacrum.  Thus, while the VA examiner provided a negative opinion, his opinions are based on an inaccurate factual premise - namely that there is no objective evidence in the Veteran's service medical record regarding his report of his in-service injury in 2004.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Therefore, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his mid and lower back conditions.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or private treatment records.  The RO/AMC should sercure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his mid and lower back conditions.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current mid and lower back disabilities.  If there are different diagnoses than those of record, to include the January 2014 diagnosis of a sacrum contusion, the April 2006 diagnosis of lower back strain, the April 2006 diagnosis of lower back spasms, and the February 2012 diagnosis of of mild degenerative disc disease of the lumbar spine (L4-5 and L5-S1), the examiner should attempt to reconcile the diagnoses.

With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include the Veteran's January 2004 back injury.

In so opining, the examiner should address the January 2004 service treatment records which show that the Veteran fell on ice, and suffered a contusion to his sacrum, the April 2006 physical therapy records in which the Veteran reported that his back pain was constant and increasing over time, the results of a May 2006 MRI, the July 2008 post-service medical records which show that the Veteran was admitted to the emergency room for back pain after lifting a basket of laundry, and the results of a February 2009 MRI.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements and other medical evidence of record.

A complete rationale must be provided for all opinions offered.  This must include a discussion of why each diagnosis is, or is not, at least as likely as not related to service.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.



3. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeal or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


